90 Ga. App. 66 (1954)
82 S.E.2d 40
RODDENBERRY
v.
THE STATE.
35116.
Court of Appeals of Georgia.
Decided April 13, 1954.
Milton C. Grainger, Jack W. Ballenger, for plaintiff in error.
W. Glenn Thomas, Solicitor-General, contra.
CARLISLE, J.
The assignment of error in the sole special ground of the motion for new trial, that the defendant's right of cross-examination was abridged by the trial court's refusal to require the sheriff of the county to divulge the name of the "decoy" who accompanied the revenue officer to the defendant's home and was supposedly present at the time the defendant sold the whisky to the revenue agent, is determinative of this case; and upon this point this case is controlled by the decision in Crosby v. State, ante.
Judgment reversed. Gardner, P. J., and Townsend, J., concur.